Citation Nr: 1723926	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1997 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in April 2016.  In its' April 2016 decision, the Board acquired jurisdiction of the Veteran's claim for total disability for individual unemployment (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) as part of the Veteran's increased rating claim for lumbar spine degenerative joint and disc disease.  In doing so, the Board remanded the issue of TDIU for further development.  The issue is presently before the Board for further review.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU, and his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income." In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."   Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317  (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disabilities sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In the Board's April 2016 remand of the TDIU issue, the AOJ was directed to provide the Veteran with a VA Form 21-8940 which is helpful in order to understand the Veteran's educational and work history.  Since the Veteran did not respond to the request, nor return the form, the Board must decide the matter on the evidence currently of record.

The Veteran is currently service-connected for post-traumatic stress disorder (PTSD) at 70%, femoral nerve damage at 20%, degenerative joint and disc disease, lumbar spine at 20%, radiculopathy at 10%, tinnitus at 10%, and heat stroke/ heat exhaustion, IGA nephropathy, and bilateral hearing loss are all at 0% disabling.  His combined disability rating is 80%. Thus, the Board finds that the Veteran meets the schedular criteria for TDIU.

During the Veteran's January 2012 VA examination for his lumbar spine (back) condition, the Veteran indicated that he was currently not employed due to his back issues.  The examiner determined that the Veteran experienced functional loss in the form of pain on movement.  The examiner also noted that the Veteran exhibited pain below the knee on the right side, symptoms of radiculopathy with moderate pain in the right lower extremity, and intervertebral disc syndrome (IVDS) with no incapacitating episodes.  

Although the examiner responded "yes" and "no" in response to whether or not the Veteran utilized a device with normal mode of locomotion, the Board interprets the evidence to be that the Veteran uses a cane given that the examiner noted the Veteran used a cane occasionally.  In light of the examiner's findings, there was no indication as to whether the Veteran's back condition would prevent him from obtaining and securing employment.  

On the other hand, the examiner in the Veteran's November 2012 VA examination for his peripheral nerve condition (right lower radiculopathy) noted that the functional impact of the Veteran's nerve condition resulted in the Veteran avoiding any activities that can cause right leg pain and weakness, no lifting, no prolong walking, standing, or running at all.

In the Veteran's recent examination of his lumbar spine condition, the Veteran reports his back pain is worse and more consistent.  Lifting, walking, and standing exhibit the same pain, and at times, pain radiates to his left big toe.  The Veteran also notes he is able to walk/stand for 20-30 minutes and there are no flare-ups or loss of function.  See VA examination dated December 2015 for lumbar spine.

The examiner noted the Veteran exhibited pain on movement.  Contrary to the Veteran's January 2012 VA examination, the Veteran did not exhibit signs or symptoms of radiculopathy nor IVDS of the lumbar spine, but the examination notes the Veteran continues use of a cane on a regular basis.  Regarding the Veteran's lumbar condition and its' functional impact, the examiner opined that the Veteran's lumbar spine condition does not impact his ability to work.  In short, he explained that there was no deformity, misalignment, drainage, edema, painful motion, abnormal movement, fatigue, or weakness except as noted.

In July 2015, a VA examination related to the Veteran's PTSD was conducted.  The examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work-like settings, inability to establish and maintain effective relationships, and suicidal ideation.  

During the examination, the Veteran reported that he was currently unemployed and had not been employed since 3-4 years prior.  The Veteran further noted that earlier in the year, he frequently responded in an irritable, angry, and impatient manner towards his wife in excess of what would be expected given the issues in question.  
The Veteran indicated that he experienced problems with concentration, frequently delayed completing school assignments in which some were submitted late and some not thoroughly completed.   The Veteran failed all of his classes during one semester.

As a result of the examination, the examiner opined the Veteran had an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He further explained that if employed, the Veteran would display in many work settings, high levels of occupational impairment when engaged in both sedentary and physical work tasks.  Additionally, the Veteran's problems with irritability, anger, and discomfort interacting with others would probably make it very difficult for him to work in a setting where he would have to work closely with other co-workers and/or have face-to-face on a regular basis.  Moreover, certain sedentary and physical job tasks that require sustained attention, sustained effort, completing repetitive job tasks, attempting to meet work deadlines, and completing detailed and/or multiple tasks would contribute to high levels of impairment in his job performance.

Considering the above, the Board finds that the July 2015 VA examiner's opinion regarding the potential effect of the Veteran's PTSD symptoms on his employment is highly probative.  The Board notes the Veteran reported that he continues to have memory loss, trouble focusing, and difficulty "holding on to a thought."  See Albemarle CBOC Mental Health Notes dated April 21, 2015 and July 15, 2015.  He also expressed that he has had multiple "accidents" during anger outbursts.  For example, in February 2014, the Veteran presented to the Albemarle CBOC reporting that he became angry and fired a shot at his dog.  Out of concern, he "hid the gun" from himself.  See Albemarle CBOC dated February 18, 2014 Addendum.  In addition, the Veteran noted that he was fired from three jobs after getting into several physical altercations, one of which he hit first and resulted in having to attend court.  See Albemarle CBOC Mental Health Note dated July 31, 2014.  

The evidence of record shows the Veteran has a high school education and has worked various jobs throughout the years.  Prior to the military, the Veteran worked in the restaurant industry as a dishwasher, busboy, cook, waiter, and subsequently as a commercial fisherman.  While in the military, the Veteran was a rifleman for 3 - 4 years and served as a military police officer for approximately seven months in 2003 while in the reserves.  Post military, he worked as a security officer, a bartender, and attended college studying Criminal Justice and minoring in Communications.  See Albemarle CBOC Mental Health Note dated July 31, 2014.
Additionally, while the record indicates the Veteran was employed from 2006-2010 in Denver, there is no indication of what type of work he performed.  See VA examination for PTSD dated July 2015.  

The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361   (1993).  As the Veteran's PTSD examination reveals the Veteran having occupational impairment with certain sedentary and physical job tasks requiring sustained attention and/or sustained effort, the Board finds that most, if not all, jobs would require these particular job functions in some form or another.  

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living; however, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence considering the differing opinions of the Veteran's lumbar spine condition.  However, the Veteran's PTSD examination is most probative.  Therefore, resolving all benefit of the doubt in the Veteran's favor, the Board concludes that entitlement to a TDIU is warranted.  38 C.F.R. § 4.16.

In reaching this conclusion, the Board notes that the TDIU award in this case is based on the effects of the Veteran's service-connected PTSD, as opposed to a combination of his multiple service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51   (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The evidence of record demonstrates conflicting opinions of the Veteran's lumbar spine condition with the most recent examination indicating little to no occupational impairment.  In addition, the record indicates the Veteran's difficulties with employment would be primarily related to his PTSD disability symptoms. Thus, it is the Veteran's psychiatric disability, standing alone, which prevents him from working.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


